DENY and Opinion Filed November 4, 2022




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-01047-CV

   IN RE RUSSELL WILSON II, IN HIS OFFICIAL CAPACITY AS
ATTORNEY PRO TEM FOR THE STATE OF TEXAS, DALLAS COUNTY,
                      TEXAS, Relator

          Original Proceeding from the 283rd Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. F19-00719

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is relator’s October 5, 2022 petition for writ of mandamus in

which he challenges the trial court’s (1) Order Relating to Attorney Pro Tem and

(2) Order on Defense’s Objection to the State Motion or Notice to Withdraw Intent

to Consolidate.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Because relator has not submitted an adequate record, we are unable to conduct a

meaningful review of his claims. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1).
Moreover, some of the documents included in the record are not certified by a trial

court clerk or adequately sworn copies. See TEX. R. APP. P. 52.3(k), 52.7(a); In re

Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding) (requiring

relator to submit a record containing certified or sworn copies). Accordingly, we

deny the petition for writ of mandamus.



                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

      221047F.P05




                                          –2–